Citation Nr: 0601363	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-15 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1966 to 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which granted the veteran's claim for service connection for 
bilateral hearing loss, and assigned an initial 0 percent 
(i.e. noncompensable) rating.  He appealed seeking a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a veteran appeals his initial rating, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  

In June 2005, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for additional development 
and consideration of the evidence.  In September 2005, the 
AMC issued a supplemental statement of the case (SSOC) 
denying the veteran's claim for a rating higher than 0 
percent.  The case was then returned to the Board for further 
appellate review.


FINDING OF FACT

At the very worst, the veteran has level I hearing acuity in 
each ear.  


CONCLUSION OF LAW

The criteria are not met for a compensable rating for 
bilateral hearing loss.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321, 3.385, 4.1, 4.3, 4.7, 4.21, 4.85, 4.86, 
4.87, Diagnostic Code (DC) 6100 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004) (Pelegrini II).  In this case, VCAA 
notice was provided in November 2001 - prior to the RO's 
initial decision in March 2002.  So this was in accordance 
with the preferred sequence of events (VCAA letter before 
initial adjudication) specified in Pelegrini II.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

VCAA notice letters were provided in November 2001, May 2004, 
and July 2005.  These letters provided the veteran with 
notice of the evidence necessary to support his claim that 
was not on record at the time the letters were issued, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  The May 2004 and July 
2005 VCAA letters also specifically requested that he submit 
any evidence in his possession pertaining to his claim.  
Thus, the content of these three letters provided 
satisfactory VCAA notice in accordance with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini II.

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs).  The RO also requested VA 
treatment records from the VA Medical Center (VAMC) in New 
York, New York, but the VAMC indicated that it did not have 
any records of treatment.  VA examinations were scheduled in 
December 2001, and August 2005.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In January 2004, he provided oral 
testimony before a hearing officer at the RO in Newark, New 
Jersey.  A transcript of the proceeding is of record.

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of hearing loss range from 0 
percent (noncompensable) to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second (Hertz).  38 C.F.R. § 4.85(a) and 
(d).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal hearing through level XI 
for profound deafness.  See 38 C.F.R. §§ 4.85-4.87, DC 6100, 
Table VI; 38 C.F.R. § 4.85(b) and (e).  See also Lendenmann 
v. Principi, 3 Vet App. 345, 349 (1992).  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Legal Analysis

The report of a December 2001 VA audiological evaluation 
indicates the veteran complained of difficulty understanding 
speech clearly, particularly in a noisy room.  
The audiological evaluation revealed the veteran's puretone 
thresholds, in decibels, were as follows:


1000
2000
3000
4000
Left
10
20
35
75
Right
15
20
35
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 95 percent in the left ear.

The report of an August 2005 VA audiological evaluation 
revealed the veteran's puretone thresholds, in decibels, were 
as follows:


1000
2000
3000
4000
Left
15
25
35
70
Right
15
25
35
50

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 96 percent in the left ear.  The 
VA examiner reported that the veteran had mild to moderate 
sensorineural hearing loss from 3000 to 4000 Hz in his right 
ear with severe loss thereafter.  In his left ear, he also 
had mild to moderate sensorineural hearing loss from 3000 to 
4000 Hz with moderately-severe loss thereafter.   He had good 
speech recognition scores in each ear.  

In applying the audiological results to 38 C.F.R. § 4.85, 
Table VI , the veteran has, at worst, level I hearing acuity 
in each ear.  This, in turn, correlates to a noncompensable 
or 0 percent disability rating under DC 6100.  38 C.F.R. § 
4.85, Table VII.  

Note also that 38 C.F.R. § 4.86 provides an alternative means 
of rating the veteran's bilateral hearing loss if there is 
evidence of exceptional patterns of hearing impairment.  
Here, though, there is not because he does not have a 55 or 
greater decibel loss at 1,000, 2,000, 3,000 and 4,000 Hz.  
See 38 C.F.R. § 4.86(a).  He also does not have a puretone 
threshold of 30 decibels or less at 1,000 Hz, and 70 decibels 
or more at 2,000 Hz.  See 38 C.F.R. § 4.86(b).  The December 
2001, and August 2005 tests do not show he has sufficient 
hearing loss to warrant a compensable rating, even with this 
special consideration.

The Board is mindful of the veteran's concerns that he has 
difficulty hearing speech clearly - especially in noisy 
rooms.  But bear in mind, disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann, 3 Vet. 
App. at 349.  This is a purely ministerial - meaning an 
entirely nondiscretionary, function.  

Furthermore, the veteran has not shown that his service-
connected bilateral hearing loss has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating, or necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular scheduler 
standards.  Consequently, the Board does not have to remand 
the case to the RO for extraschedular consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claim for an initial compensable 
rating for bilateral hearing loss must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for an initial compensable rating for bilateral 
hearing loss is denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


